COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-12-00971-CR
Style:                    Jason Brian Connor
                          v The State of Texas
Date motion filed*:       February 5, 2014
Type of motion:           Motion for extension of time to file appellant’s brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  September 16, 2013
       Number of extensions granted:           3         Current Due date: January 16, 2014
       Date Requested:                     March 4, 2014

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: February 20, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s brief is ordered filed by February 20, 2014. No further extensions
         will be granted. See TEX. R. APP. P. 38.6(d).




Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: February 6, 2014
November 7, 2008 Revision